*382DISSENTING OPINION
By HORNBECK, J.
The majority has determined that the judgment is based upon a verdict that was returned by the jury under the influence of passion and prejudice. It is a little difficult to determine just what reason supports the conclusion reached.
The third syllabus of Fromson & Davis Co. v Reider, a Minor, 127 Oh St 564 is quoted and Chester Park Co. v Schulte, Admr., 120 Oh St 273 cited but the second syllabus of Fromson & Davis Co. v Reider is also the law, as announced by the majority of the court, as follows:
“A remittitur amounting to fifty per cent, of the verdict does not furnish conclusive proof that excessive damages were ‘given under the influence of passion or prejudice’.”
It is obvious that under this test the verdict could not solely because of the amount of the judgment be determined to be returned under the influence .of passion and prejudice, for two reasons: first, it was not reduced by 50 per cent., and second, if it were that does not establish passion and prejudice. Even under Judge Matthias’ dissenting opinion the amount of the reduction of this verdict would not compel a finding of passion and prejudice.
■ It must be assumed that the trial judge observed the law and used sound discretion in ordering a remittitur and that in so doing he expressly found that no passion and prejudice provoked the verdict. The majority opinion says, this action of the trial court is presumptively right but overcome by the record. I find nothing of sufficient import in the evidence to support the conclusion that the trial judge misconceived his obligation under the law.
The general charge permitted the jury to assess punitive damages if the evidence .supported it and if there was no such evidence this charge was incorrect. The majority opinion does not hold that the court improperly charged punitive damages. The pmount of such damages which can be awarded is not susceptible of nice determination and the majority is using a fine measuring stick when it says that a verdict for $10,000.00 in this case was clearly stimulated by passion and prejudice.
The compensatory damages in this case could properly have been fixed at a considerable sum.
If the plaintiff was telling the truth, and the jury had a fight to believe him, he explained to Neudecker, the sales manager, the reason for the so-called shortage, and that it had been incurred in carrying out the express instructions of the former manager, McCarthy. Without respect to the question of burden or proof there was nothing improper in urging to the jury that before criminal action should have been taken it was the obligation of the new manager to contact the former manager and learn if the statements of the plaintiff were true and further that if McCarthy had not authorized the disposal of the supplies why did not the defendant show that fact by McCarthy.
Upon the whole record the judgment should be affirmed.